DETAILED ACTION
This action is a response to communication filed March 26th, 2021.
Claims 1-20 are pending in this application.  
This application is a national stage entry of PCT/CN2020/087460, filed on April 28th, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu et al (U.S. Patent Publication no. 2010/0169709, hereinafter Chiu).

With respect to claims 1, 9, and 15, Chiu discloses an electronic device, method, and non-transitory computer readable storage medium with enhanced detection of potential bricking (paragraph [0008], lines 11-17, the electronic device comprising: 
flash memory (paragraph [0026]); 
non-volatile random access memory (NVRAM) (paragraph [0026]); and 
a processor, wherein, the processor is configured to, after initiation of a download (paragraph [0027]): 
determines whether the new firmware obtained by the receiving module 110 has an abnormality); 
(ii) start a buffer and receive each of the data components (paragraph [0055], temporary file data); 
(iii) write each of the data components into the flash memory (paragraph [0058]); 
(iv) read each of the data components from the flash memory and perform a cyclic redundancy check (CRC) of each of the data components (paragraph [0057], cyclic redundancy checksum is used for determining whether the data stream to which the information belongs has an abnormality); 
(v) check a signature of each of the data components (paragraph [0057], lines 1-4, identification code information); 
(vi) update download settings in the NVRAM based on results of (i), (iv) and (v) (paragraph [0058]; 
(vil) check client identifier information of the electronic device (paragraph [0057], lines 1-4, identification code information); 
(vill) check access identifier information of the electronic device (paragraph [0027], lines 1-5); and 
(ix) accept the download if no error is detected and reject the download if any error is detected (paragraph [0046]).

With respect to claims 2, 10, and 16, Chiu discloses the electronic device of claim 1, wherein the processor is further configured to reboot the electronic device after acceptance of the download if no error is detected (paragraph [0046]).

With respect to claims 3, 11, and 17, Chiu discloses the electronic device of claim 1, wherein the download parameters include at least one of SW DL Type, SW DL HW Bitmask (paragraph [0057], lines 13-18) and SW DL Rev (paragraph [0038]).

With respect to claims 4, 12, and 18, Chiu discloses the electronic device of claim 1, wherein the data components include at least one of kernel information and root file system (RootFS) information (paragraph [0057], lines 1-2).

With respect to claims 5, 13, and 19, Chiu discloses the electronic device of claim 1, wherein the processor is further configured to toggle banks of the NVRAM before checking the access identifier information of the electronic device (paragraph [0027], lines 1-5).

With respect to claims 6, 14, and 20, Chiu discloses the electronic device of claim 1, wherein the signature includes secure boot authentication (paragraph [0057], lines 1-4, identification code information).

With respect to claim 7, Chiu discloses the electronic device of claim 1, wherein the client identifier information includes at least one of a media access control (MAC) address and a certificate (paragraph [0057], lines 1-4, serial number).

With respect to claim 8, Chiu discloses the electronic device of claim 1, wherein the electronic device is a modem or a router (paragraph [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marino		Pat. Pub.	2014/0052976
Kloth		Pat. Pub.	2021/0312057
Bandakka	Pat. Pub.	2013/0125107
Brundridge	Pat. Pub.	2007/0234332
Koth		Pat. Pub.	2021/0312055
Shafi		Pat. Pub.	2020/0042313
Murray		Pat. Pub.	2010/0332816
Polar		Pat. Pub.	2017/0220404
Marolia		Patent no.	7,480,907

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

3/4/22